Citation Nr: 1724029	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for diabetic sensory-motor peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus.

2.  Entitlement to an initial disability rating greater than 20 percent for diabetic sensory-motor peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus.

3.  Entitlement to an initial disability rating greater than 60 percent for diabetic retinopathy, glaucoma, cataracts and visual impairment associated with type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The November 2008 rating decision, in part, granted service connection for diabetic retinopathy (claimed as glaucoma) and assigned a noncompensable rating, effective January 29, 2008.  The February 2010 rating decision granted service connection for peripheral neuropathy of the lower extremities and assigned a 10 percent rating for each lower extremity, effective March 31, 2009.

A September 2012 rating decision recharacterized the Veteran's service-connected diabetic retinopathy disability to include glaucoma and cataracts and granted an increased rating from noncompensable to 60 percent effective January 29, 2008.

In May 2014 the Veteran testified at a Travel Board hearing held before the undersigned. A transcript of that hearing is of record.

This case was previously before the Board in March 2015 at which time the above issues were remanded for additional development.  

Subsequently, a July 2015 rating decision recharacterized the Veteran's service-connected peripheral neuropathy of the lower extremities as "diabetic sensory-motor peripheral neuropathy" and granted an increased rating from 10 percent to 20 percent for each extremity effective March 31, 2009.   

A total disability rating based on individual unemployability (TDIU) is an element of a claim for a higher rating for a disability, if there is suggestion that disability renders the Veteran incapable of obtaining or maintaining substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record shows that the Veteran has been unemployed during the pendency of this appeal.  The Veteran submitted a formal claim for a TDIU in May 2016, claiming that his unemployment was due to a combination of his service-connected disabilities.  While the claim for a TDIU has not yet been adjudicated, it appears that the RO is working on this claim.  As such, the Board will not take jurisdiction of a claim for a TDIU pursuant to Rice at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As above, in March 2015, the Board remanded this case for additional evidentiary development, to include affording the Veteran new VA examinations, obtaining outstanding VA treatment records, and RO consideration of newly submitted evidence.  The Board specified that, "after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case [SSOC] and afford them an opportunity to respond before the record is returned to the Board for further review."  While the RO issued an SSOC regarding the diabetic retinopathy issue in October 2015, no SSOC was ever issued regarding the peripheral neuropathy issues.  Such should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Furthermore, while the RO issued an SSOC regarding the diabetic retinopathy issue in October 2015, the Veteran's eyes were re-examined in May 2017 in connection with his claim for a TDIU.  As the May 2017 VA examination is pertinent to the claim for a higher rating and has not yet been considered in an SSOC, such should also be accomplished on remand.

Also, in March 2017 the Veteran submitted two completed VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA) which reported treatment for his eyes and lower extremities, specifically records from Dr. B.D. regarding the feet from 2003 to 2017, records from Dr. L.G. regarding the eyes from 2014 to 2017, records from Dr. J.E.R. dated through 2016, records from Dr. A.S. from 2014 to 2017, and records from Dr. M.J.S. regarding the eyes from 2003 to 2017.  While the claims file contains some records from the above providers, none of these records are as recent as 2017.  In April 2017 correspondence, the RO requested that the Veteran send completed VA Forms 21-4142, Authorization to Disclose Information to VA and VA Forms 21-4142a, General Release for Medical Provider Information to VA regarding the above records but the Veteran has not yet responded to this request.  On remand, an additional attempt should be made to obtain any outstanding records from the claimed providers.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Also, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since the early 1990s but the most recent VA medical records in the claims file are dated in March 2017.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records pertaining to his service-connected eye and peripheral neuropathy disabilities, to include records from Dr. B.D. regarding the feet from 2003 to 2017, records from Dr. L.G. regarding the eyes from 2014 to 2017, records from Dr. J.E.R. dated through 2016, records from Dr. A.S. from 2014 to 2017, and records from Dr. M.J.S. regarding the eyes from 2003 to 2017,  and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  

After securing any necessary authorization from him, obtain records from such entities to include records from Dr. B.D. regarding the feet from 2003 to 2017, records from Dr. L.G. regarding the eyes from 2014 to 2017, records from Dr. J.E.R. dated through 2016, records from Dr. A.S. from 2014 to 2017, and records from Dr. M.J.S. regarding the eyes from 2003 to 2017, as well as any outstanding VA treatment records dated from March 2017 to the present.  All reasonable attempts should be made to obtain such records.

2. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






